DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendment filed 30 September 2021 has been considered but does not overcome the prior rejections.  Rejections based on applicant’s amendments are recited below.  Claims 21-40 are currently pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-24, 26-29, 31-35 and 37-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,307,704 in view of Hill. Patented claims 1 and 15 discloses all the limitations of pending claims 21 and 37 except for the swivel ports.  Hill, as discussed below, discloses a similar apparatus with the swivel ports (120) as claimed.  As per KSR, this would have been a simple addition with predictable results.  Pending claim 22 is disclosed by patented .
Claims 21-30 and 34-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,492,372 in view of Hill. Pending claims 21 and 37 is disclosed by patented claim 1 except for the axial rotator rotating 360 degrees.  As discussed below, Hill discloses an axial rotator that rotates 360 degree.  It would be obvious to replace the rotator of the patented claims with that of Hill because, as disclosed by Hill, this allows for extending the tool assembly underneath obstructions (column 1, lines 61-66).  Pending claim 22 is disclosed by patented claim 1 and Hill.  Pending claim 23 is disclosed by patented claim 1.  Pending claims 24-25, 27-29, 34, 38 and 40 are intended use and the apparatus of the patented claims is capable of performing said function.  Pending claims 26 and 39 are disclosed by patented claim 15.  Pending claim 30 is disclosed by patented claim 2.  Pending claim 35 is not disclosed by the patented claims but is disclosed by Hill. Pending claim 36 is disclosed by patented claim 16 except for the step of mechanically grappling.  Hill also disclosed this step and under KSR this would have been a simple addition with predictable results.  

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,492,373 in view of Hill and Inoue. Pending claims 21 and 37 is disclosed by patented claims 1 and 13 except for the axial rotator rotating 360 degrees.  As discussed below, Hill discloses an axial rotator that rotates 360 degree.  It would be obvious to replace the rotator of the patented claims with that of Hill because, as disclosed by Hill, this allows for extending the tool assembly underneath obstructions (column 1, lines 61-66).  Pending claim 22 is disclosed by patented claims 1 and 13 in view of Hill.  Pending claim 23 is disclosed by patented claim 13.  Pending claims 24-25, 27-29, 34, 38 and 40 are intended use and the apparatus of the patented claims is capable of performing said function.  Pending claims 26 and 39 are disclosed by patented claim 16.  Pending claim 30 is disclosed by patented claim 1.  Pending claim 35 is not disclosed by the patented claims but is disclosed by Hill.  Pending claim 36 is disclosed by patented claim 17 except for the tool assembly being field attachable.  Inoue disclosed this as discussed below and Inoue teaches that such a quick coupling system allows for removal and replacement of the tool from the boom without undue effort (column 1, line 64 to column 2, line 6).
Claims 21-32 and 34-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/422752 in view of Hill.  Pending claims 21 and 37 is disclosed by co-pending claims 1 and 7 except for the axial rotator rotating 360 degrees.  As discussed below, Hill discloses an axial rotator that rotates 360 degree.  It would be obvious to replace the rotator of the patented claims with that of Hill because, as disclosed by Hill, this allows for extending the tool assembly underneath obstructions (column 1, lines 61-66).  . 
This is a provisional nonstatutory double patenting rejection.

Claims 21-30, 34-35 and 37-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/422825 in view of Hill. Pending claims 21 and 37 is disclosed by co-pending claim 1 except for the axial rotator rotating 360 degrees.  As discussed below, Hill discloses an axial rotator that rotates 360 degree.  It would be obvious to replace the rotator of the patented claims with that of Hill because, as disclosed by Hill, this allows for extending the tool assembly underneath obstructions (column 1, lines 61-66).  Pending claim 22 is disclosed by co-pending claim 1 and Hill.  Pending claim 23 is disclosed by co-pending claims 1 and 2.  Pending claims 24-25, 28-29, 34, 38 and 40 are intended use and the apparatus of the patented claims is capable of performing said function.  Pending claims 26 and 39 are disclosed by co-pending claim 15.  Pending . 
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-22, 24-29, 31-32 and 34-40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 5,441,090 to Hill et al (Hill) in view of U.S. Patent No. 6,533,527 to Inoue et al (Inoue).
Concerning claim 21, Hill discloses an aerial tool apparatus comprising: 
a transport vehicle (4); 
an aerial boom (2) comprising: one or more connected sections (8, 10, 12) and two ends of the aerial boom, including a proximate end boom section attached to the transport vehicle at a proximate end and a distal end boom section, the distal end boom section at a distal end from the transport vehicle, wherein two boom axes are defined relative to the distal end boom section, the two axes including a planar axis associated with a plane relative to the distal end boom section and a perpendicular axis perpendicular to the planar axis; 

a first axial rotator connecting the aerial tool assembly to the distal end boom section and configured to turn the aerial tool assembly relative to the perpendicular axis, 
wherein the first axial rotator comprises a first rotating swivel (rotary coupling) having a plurality of swivel ports (112, 120), one or more of the plurality of swivel ports configured to provide hydraulic or pneumatic power to at least one of the two or more aerial tool accessories (column 5, lines 49-52), wherein the first axial rotator is configured to rotate the aerial tool assembly through 360 degrees in either direction for a plurality of complete rotations while maintaining fluid connectivity through the rotating swivel (column 4, lines 48-52 as continuous rotation is the same as 360 degree rotation); 
and one or more actuators (80) for orienting the aerial tool assembly relative to the perpendicular boom axis, the one or more actuators controlled hydraulically (as it is a hydraulic cylinder).
However, Hill does not disclose wherein the aerial tool assembly is field attachable and field detachable from the distal end boom section.
Inoue discloses an areal tool apparatus comprising: a transport vehicle (20); an aerial boom (18, 24); an aerial tool assembly (26) connected to the distal boom section (at 24) via one or more attachment points (66, 68) and wherein the 
As Hill has the aerial tool assembly (64) attached to the boom (12) via attachment points (76) and Inoue also has their aerial tool assembly (26) connected to the boom (24) via attachment points (66, 68) which is identical to that of Hill, then it would have been obvious to a person of ordinary skill in the art at the time of the invention to replace the manner in which Hill’s tool (26) is attached to the boom (12) with the quick coupler (52) of Inoue.  Inoue teaches that such a quick coupling system allows for removal and replacement of the tool from the boom without undue effort (column 1, line 64 to column 2, line 6).
Concerning claim 22, Hill, in view of Inoue, discloses the first axial rotator is configured to rotate the aerial tool assembly allowing for continuous rotation in a selected direction (column 4, lines 48-52).
Concerning claim 24, Hill, in view of Inoue, discloses the at least two aerial tool accessories (150, 164) are concurrently configured on the aerial tool assembly to be operated to perform together to complete a tree maintenance task.
Concerning claim 25, Hill in view of Inoue discloses the aerial tool assembly that includes the at least two aerial tool accessories is detachable from the distal end boom section as a single configured unit (as said unit would be as seen in figure 3 of Hill).
Concerning claim 26, Inoue, as applied to Hill, discloses the aerial tool assembly is field attachable and detachable from the distal end of the boom via a click type connection (as connector 52 of Inoue is a click type).
Concerning claim 27, Hill, in view of Inoue, discloses the at least two or more aerial tool accessories (164, 150) are controlled by pressure and flow rates as supplied by one or more fluid channels through the axial rotator and utilizing respective ones of the plurality of swivel ports (as the fluid powers hydraulic cylinders 152 for grapples 150 and 166 for saw 164).
Concerning claim 28, Hill, in view of Inoue, discloses the one or more fluid channels allow for flow caused by pneumatic pressure (as it would be capable of doing so).
Concerning claim 29, Hill, in view of Inoue, discloses the one or more fluid channels allow for flow caused by hydraulic pressure (as it does so).
Concerning claim 30, Hill, in view of Inoue, discloses the two or more aerial tool accessories include a grapple (150) and a cutting tool (164).
Concerning claim 32, Hill, in view of Inoue, discloses the cutting tool is a saw (164).
Concerning claim 34, Hill, in view of Inoue, discloses pressure and flow rates provided through respective ones of the plurality of swivel ports are controlled independently for different ones of the two or more aerial tool accessories (as it is capable of doing so).
Concerning claim 35, Hill, in view of Inoue, discloses at least one of the two or more aerial tool accessories is operated using a wireless remote control (column 3, lines 25-26).
Concerning claim 36, Hill discloses a method of operating an aerial tool apparatus, the method comprising: 

positioning a transport vehicle proximate to the object (inherently disclosed as in order for the device to cut a limb or tree, it has to be proximate the limb or tree and thus so does the vehicle); and 
mechanically grappling the portion (column 1, lines 54-58); 
wherein the transport vehicle (4) comprises: 
an aerial boom (2) comprising: 
one or more connected sections (8, 10, 12); and 
two ends of the aerial boom including a proximate end attached to the transport vehicle and a distal end relative to the proximate end, wherein two boom axes are defined relative to the distal end, the two axes including a planar axis associated with a plane relative to the distal end and a perpendicular axis perpendicular to the planar axis; 
an aerial tool assembly (64) comprising: 
a plurality of attachment points (154, 142, 160) to accept one or more independently operable aerial tool accessories (150, 164), to form a configured aerial tool assembly; 
one or more actuators (80) connected to the aerial boom to orient the configured aerial tool assembly relative to the perpendicular boom axis; and 
a first axial rotator comprising: 

a first rotating swivel (116) having a plurality of swivel ports (120), one or more of the plurality of swivel ports to provide hydraulic or pneumatic power to at least one of the one or more aerial tool accessories.
However, Hill does not disclose wherein the aerial tool assembly or at least one of the aerial tool accessories is field attachable and field detachable from the distal end boom section.
Inoue discloses an areal tool apparatus comprising: a transport vehicle (20); an aerial boom (18, 24); an aerial tool assembly (26) connected to the distal boom section (at 24) via one or more attachment points (66, 68) and wherein the aerial tool assembly or at least one of the aerial tool accessories is field attachable and field detachable from the distal end boom section (via 52).
As Hill has the aerial tool assembly (64) attached to the boom (12) via attachment points (76) and Inoue also has their aerial tool assembly (26) connected to the boom (24) via attachment points (66, 68) which is identical to that of Hill, then it would have been obvious to a person of ordinary skill in the art at the time of the invention to replace the manner in which Hill’s tool (26) is attached to the boom (12) with the quick coupler (52) of Inoue.  Inoue teaches that such a quick coupling system allows for removal and replacement of the tool from the boom without undue effort (column 1, line 64 to column 2, line 6).
Concerning claim 37, Hill discloses an aerial tool apparatus comprising: 

an articulable aerial boom (2) having a proximate end and a distal end, the aerial boom attached to the transport vehicle and including the distal end defining a planar axis associated with a plane a perpendicular axis perpendicular to the planar axis; 
an aerial tool assembly (64) including a plurality of independently operable aerial tool accessories (150, 164); 
a first axial rotator (140) connecting the aerial tool assembly (64) to the distal end of the aerial boom (12) and configured to rotate the aerial tool assembly through 360 degrees relative to the perpendicular axis  (column 4, lines 48-52 as continuous rotation is the same as 360 degree rotation), 
the first axial rotator including:
a first rotating swivel (rotary coupling) defining a swivel port (120) to provide hydraulic or pneumatic power to at least two of the aerial tool accessories during rotation of the aerial tool assembly; and 
a hydraulically controlled actuator (80) for orienting the aerial tool assembly relative to the perpendicular boom axis.
However, Hill does not disclose wherein the aerial tool assembly is field attachable and field detachable from the distal end boom section.
Inoue discloses an areal tool apparatus comprising: a transport vehicle (20); an aerial boom (18, 24); an aerial tool assembly (26) connected to the distal boom section (at 24) via one or more attachment points (66, 68) and wherein the 
As Hill has the aerial tool assembly (64) attached to the boom (12) via attachment points (76) and Inoue also has their aerial tool assembly (26) connected to the boom (24) via attachment points (66, 68) which is identical to that of Hill, then it would have been obvious to a person of ordinary skill in the art at the time of the invention to replace the manner in which Hill’s tool (26) is attached to the boom (12) with the quick coupler (52) of Inoue.  Inoue teaches that such a quick coupling system allows for removal and replacement of the tool from the boom without undue effort (column 1, line 64 to column 2, line 6).
Concerning claim 38, Hill in view of Inoue discloses the aerial tool assembly that includes the at least two aerial tool accessories is detachable from the distal end boom section as a single configured unit (as said unit would be as seen in figure 3 of Hill).
Concerning claim 39, Hill, in view of Inoue, discloses the transport vehicle (4) is a boom truck (as it is a truck with a boom).
Concerning claim 40, Hill, in view of Inoue, discloses at least one of the two or more aerial tool accessories is operated using a wireless remote control (column 3, lines 25-26).

Claim 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hill in view of Inoue and further in view of U.S. Patent Application Publication No. 2008/0271817 to Priebe (Priebe).
Concerning claim 30, Hill in view of Inoue does not disclose quick connect connect/disconnect sealable hose.
Priebe discloses providing hydraulic or pneumatic power to at least one of the two or more aerial tool accessories utilize quick connect connect/disconnect sealable hose couplings to provide power via a respective one of the plurality of swivel ports (¶50).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to replace the hose system of Hill in view of Inoue with the quick coupling system of Priebe because, as disclosed by Priebe, this allows for rapid attachment or detachment of the hydraulically powered device (¶50).

Claim 33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hill in view of Inoue and further in view of U.S. Patent No. 6,779,570 to Tardif (Tardif).
Concerning claim 33, Hill in view of Inoue does not disclose the cutting tool is a demolition shear.
Tardif discloses an aerial too apparatus comprising: a transport vehicle (12); an aerial boom (20); an aerial tool assembly (32) connected to the distal boom section (at 34) via one or more attachment points (34) the two or more aerial tool accessories include a grapple (38) and a cutting tool (40) and the cutting tool is a demolition shear.
Because both these references are concerned with a similar problem, i.e. grappling and cutting an object, it would have been obvious to a person of KSR (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)) the courts held that combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. Accordingly a simple substitution of the grapple and saw configuration of Hill with the grapple and shear configuration of Tardif will obtain predictable results and is therefore obvious and proper combination of the references is made.

Response to Arguments
Applicant's arguments filed 30 September 2021 have been fully considered but they are not persuasive. Applicant argues that Inoue is not properly combinable with Hill since Inoue’s attachment points are pin and socket connections and do not attach an aerial tool to the boom.  However, Hill clearly teaches an aerial tool assembly (64) which is connected to the boom section (12) at attachment points via pins (76).  Inoue teaches structure for connecting a boom (18) to another structure (50) which has two pin attachments (66) through sidewalls (62, 64).  Inoue’s structure (50) is very similar in design to the portion of Hill’s aerial tool that also has sidewalls (70, 72) with two pin attachments (76) going through both side walls.  Thus replacing the manner Hill has boom segment (12) attached to the tool assembly (64) with the quick coupler (52) of .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415. The examiner can normally be reached M-Th: 8-4, Fri: Flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew Katcoff/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        12/07/2021